UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended June 30, 2007 Commission file number 33-20033-D INTERLINK GLOBAL CORPORATION Nevada 42-1655043 State of Incorporation IRS Employer Identification No. 1100 NW 163rd Drive, No. Miami, FL33169 (Address of principal executive offices) (305) 261-2007 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Actduring the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of June 30, 2007 - 47,849,000 shares of our common stock, $.001 par value, were outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No x PART I- FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations. 6 Item 3. Controls and Procedures. 9 PART II- OTHER INFORMATION Item 1. Legal Proceedings. 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 9 Item 4. Submission of Matters to a Vote of Security Holders. 9 Item 5. Other Information. 9 Item 6. Exhibits. 2 FINANCIAL INFORMATION Item 1. Financial Statements.INTERLINK GLOBAL CORPORATION CONSOLIDATED BALANCE SHEET at June 30, 2007 - unaudited ASSETS Current assets Cash and cash equivalents 571,147 Accounts receivable, net of allowance $570,484 964,496 Prepaid value added tax 883,275 Loan closing costs, current 120,156 Total current assets 2,539,074 Goodwill – excess cost - Equipment, less accumulated depreciation of $6,384,833 5,840,886 Other non current assets 101,426 Total assets $ 8,481,386 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable 2,824,543 Notes payable 62,118 Senior convertible notes, current 706,618 Other current liabilities 704,478 Total current liabilities 4,297,757 Long Term Liabilities Senior convertible notes, noncurrent 4,090,932 Accruals for labor indemnities – (Note 6) 767,432 Loans due to shareholder 251,879 Other noncurrent liabilities 440,495 Total long term liabilities 5,550,738 Total liabilities 9,848,495 COMMITMENTS AND CONTINGENCIES (Note 5) Shareholders'equity. common stock: $.001 par value, 100,000,000 shares authorized; 47,849,000 shares issued and 47,849,000 outstanding 47,849 Additional paid-in capital 4,871,349 Deferred consulting fees - Deficit (6,286,307 ) Total shareholders' equity (1,367,109 ) Total liabilities and shareholders' equity $ 8,481,386 See accompanying notes. 3 INTERLINK GLOBAL CORPORATION(Unaudited) CONSOLIDATEDSTATEMENTS OF OPERATIONS – Three Months ended, Year- Year- 3 Months 3 Months to-Date to-Date June 07 June 06 June 07 June 06 Revenues $ 1,806,712 $ 1,747,404 $ 3,835,768 2,114,404 Cost of sales 1,651,956 1,277,855 3,172,895 1,591,865 Gross Margin 154,756 469,549 662,873 522,539 EXPENSES Advertising 999 5,000 1,742 15,430 Amortization 56,535 100,630 112,348 188,351 Consulting 32,857 (14,324 ) 81,150 220,676 Depreciation 275,088 267,448 549,867 322,322 General and administrative expenses 174,710 113,713 280,309 182,353 Interest 194,487 82,439 283,824 159,919 Legal and professional 79,705 27,908 139,291 112,362 Rent 114,542 101,904 220,245 161,124 Salaries, related taxes and benefits 353,441 447,053 593,506 647,813 Taxes and licenses 37,080 83,989 38,774 157,831 Telecommunications 15,240 159,195 (125,244 ) 229,926 Travel and entertainment 14,146 49,529 66,851 104,145 Total expenses 1,348,830 1,424,484 2,242,663 2,502,252 Other income 15,226 (10,720 ) 18,942 (1,044 ) Loss before income taxes (1,178,848 ) (965,655 ) (1,560,848 ) (1,980,757 ) Provision for income taxes - Net loss $ (1,178,848 ) $ (965,655 ) $ (1,560,848 ) $ (1,980,757 ) Basic and diluted net loss per common share $ (0.03 ) $ (0.03 ) $ (0.04 ) $ (0.06 ) Basic and diluted weighted average number of common shares outstanding 41,133,821 35,545,931 41,091,376 34,944,987 See accompanying notes. 4 INTERLINK GLOBAL CORPORATION(Unaudited) CONSOLIDATEDSTATEMENTS OF CASH FLOWS – Year to Date June 07 June 06 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss from operations $ (1,560,848 ) $ (1,980,758 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation expense 567,828 322,324 Issuance of Common Stock - 235,000 Amortization of fees - 188,351 Gain on settlement of trade debt - - Changes in assets and liabilities: (Increase) in accounts receivable (6,962 ) (146,202 ) Decrease in other receivables 23,813 3,688 Increase in accrued expenses 157,054 (372,896 ) (Decrease) increase in accounts payable 158,141 538,042 Net cash provided by operating activities (656,163 ) (1,212,451 ) CASH FLOW FROM INVESTING ACTIVITIES: Purchase of equipment (77,613 ) (171,929 ) Increase in noncurrent assets (173,276 ) (187,703 ) Payment for Venezuela company - (1,589,218 ) Net cash used in investing activities (250,889 ) (1,948,850 ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock 25,481 2,001,135 Proceeds from senior convertible notes 1,500,000 - Repayment of note payables (87,758 ) (186,070 ) Net cash provided by financing activities 1,439,263 1,815,065 Change in cash and cash equivalents during period 530,670 (1,346,236 ) Cash and cash equivalents, beginning of period 40,477 1,444,709 Cash and cash equivalents, end of period $ 571,147 $ 98,473 See accompanying notes. 5 INTERLINK GLOBAL CORPORATION NOTES TO FINANCIAL STATEMENTS – (unaudited) June 30, 2007 and 2006 Note 1 - Business and Summary of Significant Accounting Policies The Company provides advanced telecommunications applications utilizing non-proprietary hardware and software that enables customers to use the worldwide Internet as the transmission medium for telephone calls throughout the world. Unaudited Financial Statements - The unaudited financial statements as of June 30, 2007, have been preparedin accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the informationand footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The accounting policies followed by theCompanyare set forth in Note 1 to the Company's financial statements in its annual report on Form 10-KSBfor the year ended December 31, 2006. The accompanying financial statements should be read in conjunctionwith those financial statements and notes. Use of Estimates - The preparation of financial statements in conformity with generally accepted accountingprinciples requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and thereported amounts of revenues and expenses during the reporting period. Income Taxes - The Company follows Statement of Financial Accounting Standards No. 109 (FAS 109),"Accounting for Income Taxes". FAS 109 is an asset and liability approach that requires the recognition ofdeferred tax assets and liabilities for the expected future tax consequences of the difference in events thathave been recognized in the Company's financial statements compared to the tax returns. Basic And Fully Diluted Net Loss Per Common Share - The Company follows the provisions of FASBStatement No. 128 (SFAS No. 128), "Earnings Per Share". SFAS No. 128 requires companies to present basic earnings per share (EPS) and diluted EPS, instead of primary and fully diluted EPS presentations that were formerly required by Accounting Principles Board Opinion No. 15, "Earnings Per Share". Basic EPS is computed by dividing net income or loss by the weighted average number of common sharesoutstanding during each year. For the periods presented, the Company had no potentially dilutive instruments. 6 Note 2. Going Concern and Management's Plan As reflected in the accompanying financial statements, the Company incurred a net loss of $(1,178,848)for the quarter ended June 30, 2007, and a net loss of $(965,655) for quarter ended June 30, 2006. The ability of the Company to continue as a going concern is dependent upon its ability to obtain financingand achieve profitable operations, neither of which are assured.The financial statements do not include any adjustments that might be necessary should the Company be unable tocontinue as a going concern. Note 3. Loans due to shareholders.The amount of $251,879 due to Shareholders is due within one year. Note 4. Acquisition of NGTV, S.A. from NERA, S.A., effective March 15, 2006. On March 15, 2006, the Company acquired all of the issued and outstanding common stock of Communication Networks Holdings, Ltd., incorporated and existing under the laws of Bermuda (“CNH”).The acquisition included CNH’s ownership of all of the issued and outstanding capital stock of Telecomunicaciones NGTV, S.A., (“NGTV”), a Venezuelan corporation engaged in the provision of telecommunication services in that country. Note 5. Acquisition of MetroIP, effective November 14, 2006. On November 3, 2006, the Company acquired a 66% equity interest in Metro IP Colombia S.A. (“Metroip”), a telecommunications companyheadquartered in Barranquilla, Colombia. Note 6.Accruals for labor indemnities. Per local regulations, the Company’s foreign affiliates must accrue unpaid payroll related items aslong term accruals. These items have been properly accrued pursuant to local customs and regulations. Item 2.Management's Discussion and Analysis or Plan of Operation FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statementsas that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate tofuture events or our future financial performance. In some cases, you can identify forward-lookingstatements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes","estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factorsthat may cause our or our industry's actual results, levels of activity, performance or achievements to bematerially different from any future results, levels of activity, performance or achievements expressed orimplied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-lookingstatements to conform these statements to actual results. 7 Plan of Operation As provider of hosted VoIP telephone services, we are currently doing business in North Americaand South America. We provide SIP-based broadband telephone solutions, WiFi, WiMax, Marine Satellite Services, calling cards, and other enterprise services internationally. We use VoIP technology, provide long distance telephone services, with full features, at prices that are greatly reduced in comparison with traditional telephone companies.We are expanding our market penetration in Venezuela and Colombia by bringing on line two fiber lines (OC3) that will provide direct line communications to both countries. This will increase our revenues and provide cash flow to maintain and expand operations during 2007 and 2008. Financial conditions – Balance Sheet Net Fixed assets decrease by $668,805, decrease of11.45%. Decrease is due to depreciation charged to operation. Total Assets decrease by $590,319, decrease of 6.96%. Decrease is due to increase in cash balance net ofdecrease of net fixed assets. Senior debentures increase by $1,500,000, increase of 36.67%.Increase is due to new debentures during 2007. Total liabilities and equity decrease by $590,319, decrease of 6.96%.Decrease is due to increase in debenturesand decrease in equity. Results of Operations – Quarter ended June 30, 2007 Revenue Total revenues increased by $59,308, an increase of 3.28% for the quarter ended June 30 2007, as compared toquarter ended June 30, 2006.Increase is due to price increase adjustment in product mix. Cost of Sales Cost of sales increased by $374,101, an increase of 22.65% for the quarter ended June 30 2007, as comparedto quarter ended June 30, 2006. Increase is due to cost of fiber lines to Venezuela and Colombia not fully sold. Selling, general and administrative expenses Selling, general and administrative expenses decrease by $75,654, a decrease of 5.61% for quarter endedJune 30, 2007, as compared to quarter ended June 30, 2006, Decrease was due decrease in Salaries and Wages of, $93,612. Net loss Net loss increase by $239,139, an increase of 20.03% for quarter ended June 30, 2007 as compared to quarterended June 30, 2006. Decrease is due to decrease in Gross profit of $314,793. 8 Results of Operations – Year to Date June 30, 2007 Revenue Total revenues increased by $1,721,364, an increase of 44.88% for year to date June 30 2007, as compared toyear to date June 30, 2006.Increase is due to consolidation of acquired subsidiary. Cost of Sales Cost of sales increased by $1,581,030, an increase of 49.83% for year to date June 30 2007, as compared toyear to date June 30, 2006. Increase is due to consolidation of acquired subsidiary. Selling, general and administrative expenses Selling, general and administrative expenses decrease by $259,589, a decrease of 11.58% for year to dateJune 30, 2007, as compared to year to date June 30, 2006.Decrease is due to decrease in Telecommunicationexpense of $355,170. Net loss Net loss decrease by $419,909, an decrease of 26.90% for year to date June 30, 2007 as compared to year to dateJune 30, 2006. Decrease is due to decrease in increase in Gross profit of $140,334 and decrease in Telecommunication expense of $355,170. Cash Requirements We anticipate that we will require approximately $3,000,000 over the next twelve months for general andadministrative expenses and to continue our plan of operation. We are expecting funding of $3,000,000 in exchange for convertible debentures to be received in the near term.We will also be dependent upon proceeds from the sale of our securities to accommodate any additional operational requirements. Employees At present, we are fully staffed with 11 employees at Interlink, our Venezuelan Affiliate has 21 employeesand approximately 50 sales agents and our Colombian Affiliate has 6 employees and 50 sales agents.We do no anticipate increasing our staff. Product Research and Development We do not anticipate that we will expend any significant monies on research and development overthe next twelve months. 9 Purchase of Significant Equipment We do not intend to purchase or sell any significant equipment. Liquidity and Capital Resources These financial statements have been prepared on the basis of a going concern, which contemplates therealization of assets and the satisfaction of liabilities in the normal course of business.The continuance of our Company as a going concern is dependent on obtaining financing from third parties, andincreasing revenues,neither is assured.There is no guarantee that such financing will be available, or if available,that the expenses of such financing will be acceptable. Item 3. Controls and Procedures Evaluation of Disclosure Controls And Procedures As of the end of the period covered by this report, our management carried out an evaluation, under thesupervision and with the participation of our principal executive officer and principalfinancial officer, of the effectiveness of the design and operation of our disclosure controls and procedures(as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act). Based on this evaluation, our principal executive officer and principal financial officer has concluded that our disclosure controls and procedures are,as of the date covered by this Quarterly Report, effective to ensure that the information required to bedisclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed,summarized and reported within the time periods specified in the SEC rules and forms –with exception to current filing. Changes In Internal Controls Over Financial Reporting In connection with the evaluation of our internal controls during last fiscal quarter, our principal executiveofficer and principal financial officer have determined there were no significant changes to our internal controlsor other factors that could significantly affect the Company’s internal controls subsequent to date of their evaluation. Part II - OTHER INFORMATION Item 1. Legal Proceedings. On August 18, 2006, we filed a lawsuit against Assai, Inc. (“Assai”) and Mr. Siba Padhi, the owner, agent andprincipal of Assai, in connection with an agreement to acquire 100% of Assai’s voting common stock on August 2005.After we delivered the purchase price of $62,000 and one million shares of Company common stock(worth approximately $1.0 million) to Padhi, we discovered that Padhi had many several materialmisrepresentations and omissions of facts regarding the value of Assai. As a result, we have sued for rescission of the purchase agreementand the transactions contemplated therein. 10 Item 1. Legal Proceedings. (cont) Our causes of action arise from alleged violations of Federal and Florida laws, common law rescission, fraud, constructive trust and unjust enrichment as a result of alleged fraudulent statements, acts and omissions by Mr. Padhi. On May 2006, the case was settled and the Company received back all one million shares, and all other claims were satisfied. On May 3, 2006, Strategic Computer Solutions (“SCS”) filed an action against the Company alleging an outstanding unpaid balance for computer related equipment purportedly ordered by the Company.The Company believes the products were never received by an authorized employee of the Company.Ultimately, the Company prevailed and won summary judgment. Interlink has long had a relationship with TBeck Capital, Aritex Consulatants, Warren Street Investments, Victoria,et al (collectively referred to as TBeck). TBeck was engaged as the investment banker and funds raising company for Interlink Global Corp. remuneration was in the form of stock issues and repayment ofloans to the company.Settlement Agreement was reached between TBeck Capital and Interlink Global Corp.,in amount of $10,000, payable to TBeck,dated August 2, 2007 – mutual release of all claims by all parties to this relationship. Item 2. Unregistered Sales of Securities. We did not complete any unregistered sales of shares of our common stock during fiscal quarter ended March 31, 2006. Item 3. Defaults Upon Senior Securities.
